DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China on 02/15/2017. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Claim Objections
Claim 5 is objected to because of the following informalities: “metal interconnect” should be changed to, as a suggestion, --a metal interconnect--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2012/0056073 A1).
Regarding Claim 1, Ahn teaches a multi-spectral image sensor, comprising: a front-end structure (68/70) for performing photoelectric conversion and processing (figs. 1-2 and paragraphs 26 and 31-33); a pixel layer (25, 35, 45, and 55) arranged on the front-end structure, wherein, the pixel layer has N pixel units, N>=4 (fig. 1 and paragraphs 26.  For example, 10 having 20, 30, 40, and 50), the pixel units are arranged in a plurality of arrays (111-1) (fig. 6 and paragraph 52), the photosensitive wavelengths of each pixel unit in each array are different (paragraph 26.  For example, photosensitive wavelengths of blue, green, red, and infrared are different).
Regarding Claim 2, Ahn teaches wherein the pixel units are arranged in a plurality of repeating arrays (fig. 6 and paragraph 52).
Regarding Claim 3, Ahn teaches wherein the photosensitive wavelengths of the pixel units in each array are sequentially increased (paragraph 26, wavelengths of blue, green, red, and infrared are sequentially increasing).
Regarding Claim 4, Ahn teaches wherein the photosensitive half-wavelength width range of the pixel unit of each array is from λi/2−20 nm to λi/2+20 nm, wherein λi is the set photosensitive wavelength of the ith pixel unit, and 1<= I <=N (paragraph 26.  For example, λi is wavelengths of blue, green, red, and infrared).
Regarding Claim 6, Ahn teaches wherein further comprising: a micro-lens layer (61) disposed on the pixel layer (paragraph 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn.
Regarding Claim 5, teaching of Ahn has been discussed above except that the front-end structure has metal interconnect, and each pixel unit is arranged between the adjacent metal interconnects.  Nevertheless, it would have been obvious to one of ordinary skill in the art to form the metal interconnect with each pixel unit between the adjacent metal interconnects in order to provide an electrical connection to and from the circuits in the front-end structures and to provide a light passage to the photoelectric conversion element in the front-end structures.

Regarding Claim 7, teaching of Ahn has been discussed above except a bonding pad region disposed at the edge of the front-end structure.  Nevertheless, it would have been obvious to one of ordinary skill in the art to form the bonding pad region disposed at the edge of the front-end structure in order to provide the completed/packaged image sensor having the bonding pad region electrically connectable with external devices.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829